Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record if rewritten to overcome the applicable rejections set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 5 recites that the coupling facility is receiving the trigger, but in ll. 3 that the coupling facility is determining the trigger, and it is not clear as to whether the coupling facility is receiving or determining the trigger. Does the software application of the coupling facility receive the trigger or does some other part of the coupling facility receive the trigger? Ll. 9 recites “transferring” but ll. 5 recites “automatically transfer” and it is unclear as to what the difference is between just transferring and automatically transferring. In other words, does the automatic transfer only apply to the transfer of the logical partition memory from the first system to the coupling facility or the transfer from the coupling facility to the second system or both transfers? Furthermore, the trigger is merely determined in the determining step (i.e. calculated), 

As per claim 2, ll. 2 recites that the coupling facility is connected to both the first and second systems, but claim 1 recites that the coupling facility is an intermediary in ll. 6. How is the coupling facility being an intermediary different than being connected to both the first and second systems? If it is the same then how is claim 2 further limiting claim 1? Also for claim 2 does it further limit claim so that the trigger is associated with one or more upgrades to the cooling system and one or more upgrades to the processors at the second system? Or does the trigger limitation of claim 2 replace that of claim 1?

As per claim 6, ll. 2 recites “the logical partition” but is not clear as to whether it refers to the “new logical partition” or the “target logical partition” recited in ll. 3.

As per claim 8, does it further limit the trigger to be associated with rules stored in the coupling facility in addition to being associated with the one or more upgrades to processors at the second system, or does it replace the trigger in claim 1?

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

Response to Arguments
All of Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 15, 2021